

117 HR 4326 IH: Electric Vehicle Mobility Area Planning Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4326IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. O'Halleran (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a grant program to map optimal locations for electric vehicle charging stations and the derived demand for electricity, and for other purposes.1.Short titleThis Act may be cited as the Electric Vehicle Mobility Area Planning Act or the EV MAP Act.2.DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Energy and Natural Resources of the Senate;(C)the Committee on Appropriations of the House of Representatives; and (D)the Committee on Energy and Commerce of the House of Representatives.(2)Direct current fast charging equipmentThe term direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts. (3)Eligible entityThe term eligible entity means—(A)a college or university;(B)a nonprofit entity;(C)an electric cooperative;(D)a political subdivision of a State;(E)any agency, authority, corporation, or instrumentality of—(i)a State;(ii)a political subdivision of a State; or(iii)an Indian Tribe;(F)a municipally owned electric utility; (G)a Tribally owned electric utility;(H)an investor-owned electric utility;(I)a private entity; and(J)a partnership of 2 or more entities described in any of subparagraphs (A) through (I).(4)Electric vehicleThe term electric vehicle means a light-, medium-, or heavy-duty vehicle that is powered primarily by an electric motor drawing current from rechargeable batteries, including— (A)a battery electric vehicle; and (B)a plug-in hybrid vehicle.(5)Electric vehicle charging stationThe term electric vehicle charging station means electric vehicle supply equipment that provides electric current to recharge electric vehicles, including, as applicable, alternating current or direct current charging capabilities, at—(A)a multi-unit housing structure;(B)a workplace;(C)a commercial location; or(D)any location that is open to the public.(6)Evaluation periodThe term evaluation period means the 5-year period beginning on the date on which an eligible entity receives a grant under the program.(7)Grant dateThe term grant date means the date on which an eligible entity receives a grant under the program.(8)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(9)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 240 volts.(10)ProgramThe term program means the program established under section 3(a).(11)SecretaryThe term Secretary means the Secretary of Energy.3.Electric vehicle charging station mapping program(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to provide grants to, or enter into cooperative agreements with, eligible entities to carry out activities described in subsection (c)—(1)to determine the locations in which electric vehicle charging stations will be needed to meet the needs of electric vehicle drivers during the evaluation period; and (2)to help guide future investments for electric vehicle charging stations.(b)Application; consideration(1)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ConsiderationIn awarding grants under the program, the Secretary may take into consideration and give priority to an eligible entity that will carry out activities using grant funds with respect to—(A)a rural area; or(B)an area where, as of the date of enactment of this Act, there is a low concentration of electric vehicle charging stations at locations open to the public.(c)Use of grantAn eligible entity may use a grant received under the program— (1)to evaluate, in an area in the United States designated by the eligible entity—(A)the locations of electric vehicle owners on the grant date; and(B)the potential locations of electric vehicle owners during the evaluation period, based on data such as commuting and travel patterns;(2)to evaluate, in the area designated by the eligible entity, estimated commuting and travel patterns of electric vehicles—(A)on the grant date; and(B)during the evaluation period; (3)to estimate, for the area designated by the eligible entity, the quantity of electricity required to serve electric vehicle charging stations—(A)on the grant date; and(B)during the evaluation period;(4)to develop a map identifying concentrations of electric vehicle charging stations to meet the needs of current and future electric vehicle drivers in the area designated by the eligible entity, based on data such as commuting and travel patterns;(5)to estimate future needs for electric vehicle charging stations in the area designated by the eligible entity to support the adoption and use of electric vehicles in shared mobility solutions, such as micro-transit and transportation network companies; or(6)to develop an analytical model to allow a city, county, or other political subdivision of a State or a local agency to compare and evaluate different adoption and use scenarios for electric vehicles and electric vehicle charging stations, with the ability to adjust factors to account for locally and regionally specific characteristics.(d)Electric vehicle charging station databaseNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a fully searchable database, which shall be accessible on the website of the Department of Energy, that contains, at a minimum—(1)information maintained by the Office of Energy Efficiency and Renewable Energy of the Department of Energy with respect to the locations of electric vehicle charging stations;(2)potential locations for electric vehicle charging stations identified by eligible entities through the program; and(3)the ability for a user of the database to sort generated electric vehicle charging station results by various characteristics with respect to those electric vehicle charging stations, including—(A)location, in terms of the State, city, or other area specified by the user;(B)accessibility, in terms whether the station is public or private;(C)status, in terms of whether the station is available, planned, or a potential location identified by an eligible entity under the program; and(D)charging type, in terms of—(i)level 2 charging equipment; or(ii)direct current fast charging equipment.(e)Reports(1)Reports to CongressNot later than 18 months after the date of enactment of this Act, and annually thereafter during for duration of the program, the Secretary shall submit to the appropriate committees of Congress a report on the outcomes of the program, including—(A)the concentrations and, to the maximum extent practicable, number of locations of electric vehicle charging stations identified by eligible entities in—(i)rural areas; (ii)urban areas; or (iii)other areas with a combination of rural and urban areas;(B)an analysis, based on the concentrations or number of locations of electric vehicle charging stations identified by eligible entities, of—(i)the potential of electric vehicle charging stations to reasonably support travel patterns of various distances for operators of electric vehicles; and(ii)any relevant variables with respect to the quantity of electricity required to serve, or that may impact the efficacy of, electric vehicle charging stations in—(I)rural areas; (II)urban areas; or (III)other areas with a combination of rural and urban areas; (C)a summary of characteristics, trends, or lessons learned by eligible entities in identifying concentrations or locations of electric vehicle charging stations in—(i)rural areas; (ii)urban areas; or (iii)other areas with a combination of rural and urban areas; and(D)such other information as the Secretary determines to be appropriate. (2)Reports to the Secretary(A)In generalTo facilitate the preparation of each report described in paragraph (1), each eligible entity receiving a grant under the program shall submit to the Secretary 1 or more reports containing, as applicable, the preliminary or complete findings, data, and results of each activity carried out by the eligible entity using the grant.(B)Timing(i)First reportThe first report submitted under subparagraph (A) shall be submitted on the earlier of—(I)the date on which the findings, data, and results described in that subparagraph are available; and(II)the date that is 1 year after the grant date. (ii)Subsequent reportsIf the first report submitted by an eligible entity under this paragraph does not contain the complete findings, data, and results of each activity carried out by the eligible entity using the applicable grant, a subsequent report shall be submitted as soon as practicable after the date on which those complete findings, data, and results are available.4.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2022 through 2027.(b)Administrative costsOf the amounts made available to the Secretary under subsection (a) each fiscal year, the Secretary may use not more than 5 percent for administrative expenses necessary to carry out this Act.